Cobb, J.
1. The charge complained of, when taken in connection with' its cqntext and the entire charge, was not erroneous.
2. The verdict, properly construed, is a general finding for the plaintiff against the defendant who was claiming title to the land in dispute, and upon such verdict, the case being .one in which equitable - relief was prayed, a decree should have been rendered in conformity to the pleadings and the principles of equity applicable in such cases.. That the decree entered was, not so framed would not be ground for a new trial. Such an error can only be taken advantage" of by a bill of exceptions pendente lite, or by a final bill of excep-' tions, if sued out within due time for such purpose after the date of' the decree.
Argued June 17,
Decided July 27, 1898
Equitable petition. Before Judge Eite. Gordon superior court. ApriBl7, 1897.
Thomas R. R. Cobb and Rosser & Carter, for plaintiff in error. Rankin & Kiker and R. J. & J. McCamy, contra.
3. There was no error of law requiring the granting of a new trial.. Though on the controlling question in the ease the evidence was: conflicting, still there was some evidence to authorize the verdict; and the trial judge having approved the finding, his judgment will not be disturbed. . Judgment affirmed.

'All the Justices concurring.